Citation Nr: 0327215	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R.A. Rhea, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 RO decision which 
granted service connection at a 30 percent disability rating 
for PTSD, effective in November 1996.  The veteran timely 
appealed this decision seeking a higher rating.

In July 1998, the RO issued a decision which granted an 
increased initial disability rating, from 30 percent to 50 
percent, for PTSD, effective in November 1996.  The veteran 
has since maintained his disagreement with the newly assigned 
rating.

In July 1998, the Board denied the veteran's claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2001, the VA Secretary 
filed an unopposed motion to vacate and remand the Board's 
last decision to ensure compliance with Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In an order dated in May 2001, the Court 
granted the motion.  

During the course of this appeal, in October 1998, the 
veteran submitted a claim for a total disability rating based 
on his service-connected disabilities.  The RO has not yet 
adjudicated this claim, and it is therefore referred to the 
RO for appropriate action.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).


REMAND

Under VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the veteran's claim.  The Board obtained records from the 
Social Security Administration and from the VA medical center 
(VAMC) in Birmingham.  The veteran was also provided a VA 
examination in October 2002.  While the VA examination 
diagnosed PTSD, it did not include a detailed mental status 
interview or delineate what psychiatric symptoms were caused 
by the PTSD and what symptoms were due to any non-service 
connected disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examining psychiatrist 
prior to the examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected PTSD.  The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF).  In doing so, the VA examiner 
should discuss the purpose of a GAF 
score and include a definition of 
the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 
(1993).  In assigning a GAF score, 
the VA examiner should consider the 
psychological, social and 
occupational functioning on a 
continuum of mental health/illness.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
evaluation in excess of 50 percent for 
PTSD taking into consideration the 
evidence obtained by the Board (records 
from the Social Security Administration, 
records from the VAMC Birmingham, and the 
results of the VA examinations).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and provided an 
appropriate period of time for 


response.  Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




